Cardona, P.J., Crew III, Rose and Kane, JJ.,
concur. Ordered that the order dated September 16, 2002 and entered September 17, 2002 is modified, on the law, without costs, by reversing so much thereof as denied petitioner’s custody petition and granted respondent’s custody petition; petitioner’s petition granted, respondent’s petition denied, petitioner awarded sole custody of the children, respondent awarded eight weeks of visitation to take place in the United States to occur between the semesters of school, petitioner awarded sole custodian of the children’s passports and matter remitted to the Family Court of Broome County for a hearing on counsel fees and litigation expenses as provided in this Court’s decision; and, as so modified, affirmed. Ordered that the order entered September 17, 2002 appointing a Law Guardian is affirmed, without costs. Ordered that respondent’s motion is denied, without costs.